TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2015



                                      NO. 03-15-00016-CV


                    Frenkis Capriccio, Inc. and Gentjan Behaj, Appellants

                                                 v.

                Performance Food Groups, Inc. d/b/a Roma Dallas, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on October 9, 2014. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. The appellants shall pay all costs relating to this appeal, both in this Court and the court

below.